The Chancellor.
A motion was made, on the 11th instant, to set aside the decree which was entered on the 30th of November, and to permit the defendants to answer. That motion was unaccompanied with any affidavit of either of the defendants, and no satisfactory reason was given why none' was produced ; and the affidavit of Mr. Henry, the solicitor of the plaintifis, stated the history of the cause, and the repeated delays of the defendants, and the indulgence granted by him from the 8th of May, when the order to answer was entered, to the 30th of November, when1 the final decree was pronounced by default, after the cause had been regularly set down for hearing. The motion wfas, consequently, denied.
The same motion is now renewed, and accompanied with an affidavit of one of the defendants, disclosing the merits of the defence. This is an application to the grace and favour of the court j to let in a party to defend, after a decree has been regularly entered against him by default. To whom the neglect to defend in proper time is to be attributed, I am not able to say, as the defendants, and their solicitor, accuse each other of that delay. But I am now put in possession of the real defence, and, admitting all that is stated in the petition, I am of opinion, that the purchase of the ticket was a fraudulent speculation, undeserving of favour. I will not set aside a decree fairly and regularly obtained, to let in such a defence. The motion is, therefore, denied, with costs.
Order accordingly.
END OF THE CASES.